DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application claims priority to a number of prior-filed applications.  Claims 1-21 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted to date are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “securing hole” must be shown (i.e., identified by element number) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1, only a first exterior cladding panel is required.  However, this claim appears to also attempt to define structural features of an unclaimed second exterior cladding panel (e.g. “…an overlapping portion of a second exterior cladding panel…”).  This renders claim 1 ambiguous.  In this regard, is claim 1 intended to define structural characteristics of first and second panels?  Clarification is requested.
Further regarding claim 1, the bare recitation of a “securing hole” renders the claim ambiguous.  In this regard, where is the securing hole located?

Regarding claim 3, this claim is ambiguous due to the improper use of Markush claim grouping.  The Applicant is reminded that one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.”  See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
Regarding claim 4, “an adjacent exterior cladding panel” is recited.  Is this panel intended to correspond to the second exterior cladding panel or is it another panel?
Regarding claim 9, to which previously recited panel is “the exterior cladding panel” referring?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-20 are rejected under 35 U.S.C. 103 as unpatentable over JP 60-124419 U, in view of Blewett (U.S. Patent No. 3,905,855).
Regarding independent claim 14, in one embodiment, JP '419 describes a vented and water control weatherproofing cladding system (Fig. 5), comprising: 
an exterior cladding panel (3 - see also claim 1) having a front surface and a back surface, the back surface including an omnidirectional relief pattern (i.e., protrusions 4 - see also claim 2: the protrusion has a bulging hemispherical shape) including a plurality of elements integral (see claim 1 : a plurality of protrusions are formed in unity…) to the exterior cladding panel and that form an omnidirectional ventilation and drainage plane between the back surface and the wall when mounted at the wall (implicit since a space is formed between 2 and 4).
	It is unclear whether the embodiment of Fig. 5 expressly describes an architectural feature located on the panel.  In another embodiment, JP '419 describes embossing a pattern on the front surface of the panel (see p. 7 of the English language translation in the parent application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pattern on the front surface of the panel to provide an aesthetically pleasing front surface.  Such combination of known prior art elements KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Further, Applicant may wish to note that the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.”  Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
JP '419 does not appear to expressly describe that the composition of its panel is glass reinforced plastic.  As evidenced by Blewett, it was old and well-known in the panel art to utilize glass reinforced plastic to enhance the panel’s rigidity, impact-resistance, fire-resistance properties, and washability (col. 1, ll. 20-33).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize glass reinforced plastic to enhance the panel’s rigidity, impact-resistance, fire-resistance properties, and washability, as taught by Blewett.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, JP '419 as modified by Blewett results in the claimed invention.

Regarding claims 14-20, the panels and raised elements of JP '419 as modified by Blewett are clearly shaped, dimensioned, and positioned as claimed, and are capable of being used as claimed (see e.g., JP '419 Fig. 5).

Claim 21 is rejected under 35 U.S.C. 103 as unpatentable over JP 60-124419 U and Blewett as applied above, and further in view of Grau (U.S. Patent Application Publication No. 2013/0199121).
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-24 of U.S. Patent No. 10,619,359.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements in the rejected claims are present in the noted claims of the '359 patent or they are obvious variants.

Claims 1-13 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-24 of U.S. Patent No. 10,619,359, in view of Grau.
The claims of the '359 patent clearly require a vented and water control system including all of the structural elements recited in the instant claims of the present application.  However, the claims of the '359 patent do not appear to expressly require a securing hole.  As evidenced by Grau, it was old and well-known in the art to utilize a securing hole (via 22) located on a first panel (Figs. 11a and 11b) that is concealed by an overlapping portion of a second panel in an installed configuration (Fig. 9).  It would have been obvious to one of ordinary skill in the art KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Allowable Subject Matter
Subject to overcoming the double patenting rejection set forth above, the following proposed amendments would overcome the clarity rejections of claims 1 and 2 and appear to place the noted claims in condition for allowance:
1. (proposed amendment) A vented and water control system, comprising: 
first and second exterior cladding panels;
[[a]] the first exterior cladding panel: 
configured to be mounted adjacent to the second exterior cladding panel at a wall of a structure in an installed configuration, 
being composed of glass fiber reinforced plastic having a front surface, a back surface, and a relief pattern integral with the back surface and defined by a plurality of elements that form a ventilation and drainage plane between the wall and the back surface in the installed configuration 
having a securing hole located therein, and, 
having a concealed region overlapped by an overlapping portion of [[a]] the second exterior cladding panel 
a non-structural finish layer located on the first exterior cladding panel. 

2. (proposed amendment) The vented and water control system of claim 1, the securing hole located in the concealed region 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635